Citation Nr: 0829106	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-34 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for residuals of a head injury with 
memory loss.

2.  Service connection for a neck disorder.

3  Service connection for a left wrist disorder.

4.  Service connection for a left ankle disorder.

5.  Service connection for anxiety disorder.

6.  Service connection for a chest disorder.

7  Service connection for a seizure disorder.

8.  Service connection for residuals of a gunshot wound to 
the left arm, status post-humerus fracture, postoperative, 
claimed as a left arm and shoulder disorder.

9.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1990 to March 
1994.  He was born in 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Issue #9, above, is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDINGS OF FACT

1.  All reasonably available evidence is of record for an 
equitable resolution of issues ##1-8 of the current appeal.

2.  Repeated attempts to obtain service treatment records 
have been unproductive.

3.  Service personnel records are of record, and do not 
confirm any of the claimed disabilities including 
investigations of auto accidents; a service comrade has 
recalled that the veteran, who was a military policeman, was 
in multiple accidents.

4.  Post-service clinical data including during incarceration 
since the early 2000's has shown complaints reflective of 
many of the herein claimed disabilities including a casted 
left arm, all many years after service, without probative, 
credible evidence including medical opinion of any 
associative relationship to service.

5.  The competent and probative evidence preponderates 
against a finding that the veteran has residuals of a head 
injury with memory loss, a neck disorder, a left wrist 
disorder, a left ankle disorder, an anxiety disorder, a chest 
disorder, a seizure disorder or residuals of a gunshot wound 
to the left arm, status post-humerus fracture, postoperative, 
claimed as a left arm and shoulder disorder, which are of 
direct in-service origin or arose during an applicable post-
service presumptive period.


CONCLUSION OF LAW

Residuals of a head injury with memory loss, a neck disorder, 
a left wrist disorder, a left ankle disorder, an anxiety 
disorder, a chest disorder, a seizure disorder, or residuals 
of a gunshot wound to the left arm, status post-humerus 
fracture, postoperative, claimed as a left arm and shoulder 
disorder, were not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & West Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

By numerous letters, the RO advised the veteran of the 
contents of VCAA, and this has been reinforced during the 
further course of the appeal.  The Board finds that the 
content of letters and other communications prior to the 
pertinent rating action addressed required notice as to the 
pivotal elements of his claim, and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.   

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and other than 
the suggestion to again endeavor to get service records, the 
utter absence of which has been reiterated on several 
occasions, neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of the 
current appeal.  Neither the veteran nor his representative 
has suggested in any way that there is any prejudice due to a 
lack of proper VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim), 
and related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issue.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases, such as arthritis or 
neurological disorders, may be subject to service connection 
based on presumed incurrence in service if manifested to a 
compensable degree within one year immediately subsequent to 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Moreover, the Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).  In Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), the Court, citing its decisions in 
Swann and Reonal, reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based upon facts provided by the veteran which have been 
found to be inaccurate, or because other facts present in the 
record contradict the facts provided by the veteran which 
formed the basis for the opinion.  The Board may not, 
however, simply disregard a medical opinion solely on the 
rationale that the medical opinion was based upon a history 
given by the veteran. 

Where the record contains both positive and negative evidence 
including addressing whether the veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, supra.  The Board 
is mindful that we must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker, 
supra, citing Colvin, supra.  Thus, the weight to be accorded 
the various items of evidence in this case must be determined 
by the quality of the evidence, and not necessarily by its 
quantity or source.

Service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from claimed 
disorder deemed speculative); Bloom v. West, 12 Vet. App. 
185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his claimed condition 
found too speculative); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of disability for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by a 
particular exposure is insufficient to establish service 
connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related to service, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  Lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

In cases such as this, where the veteran's service medical 
records or other pertinent records ordinarily held by the 
Government are unavailable through no fault of the claimant, 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The Court has also held that VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  
In this case, repeated efforts have been made over the years 
to obtain all records.  Moreover, a formal official 
certification has been now provided to the effect that there 
simply are no such records available.

Accordingly, the Board's analysis herein has been undertaken 
with the heightened obligation set forth in Cuevas and O'Hare 
in mind.  It is further noted, however, that the caselaw does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).



III.  Factual Background and Analysis

The veteran has alleged that he was injured in no fewer than 
five separate accidents in service while in Germany.

Service treatment records have now been formally and 
officially certified as not being available.  Numerous 
searches have been undertaken, and it has been determined 
that no records are available, particularly for the period 
while he was purportedly treated in Wurzburg Army Hospital, 
Germany following numerous accidents as a MP.

The veteran has argued that investigations were undertaken of 
all of the accidents or incidents in which he was hurt, but 
his apparently complete service personnel records show no 
confirmation of investigations of incidents, accidents or 
other matters and do not otherwise provide data with regard 
to his alleged ailments in service.

A service comrade has provided a statement to the effect that 
she was stationed with the same Military Police company in 
Germany as the veteran and that, although she could not 
recall the dates, while with the motor pool she recalled that 
he had been involved in accidents.  She recalled that he had 
been in a neck brace and on crutches at one time, but she did 
not recall the extent of his injuries in any of the 
incidents.

The veteran has argued that more specific unit details could 
be obtain as to the hospital wherein he was seen, by 
reviewing the clinical records of his service comrade, cited 
above.  However, since the service department has 
specifically denied that any such records exist, there is no 
point in endeavoring to clarify specific units or other 
identifiers contained therein.

Treatment records have been received from a correctional 
facility commencing in January 2003 showing care for some of 
the disabilities claimed herein, including an incident when 
his humerus was said to be casted after a gunshot wound and 
surgery 

was undertaken.  He is given Dilantin for a purported seizure 
disorder.  None of the disabilities was therein claimed or 
otherwise identified as having been related to service or any 
incident therein.

In this case, all reasonable attempts have been made to 
obtain all pertinent in-service and post-service 
documentation which might be helpful to the veteran's claim.  
The Board is satisfied that all such data is now of record.  
All in all, the competent and probative evidence of record 
preponderates against a finding, even if assuming that the 
veteran did in fact experience some sort of injury in 
service, as claimed, that any of his current claimed 
disabilities (e.g., residuals of a head injury with memory 
loss, a neck disorder, a left wrist disorder, a left ankle 
disorder, an anxiety disorder, a chest disorder, a seizure 
disorder or residuals of a gunshot wound to the left arm, 
status post-humerus fracture, postoperative, claimed as a 
left arm and shoulder disorder), are in any way associated 
therewith. 

None of the claimed disabilities was in evidence for a long 
period of time after service, and there is no competent 
evidence including any credible medical opinion to associate 
any with service or any incident therein.  The only opinion 
to the contrary is provided by the veteran (with 
corroborative commentary by his service comrade as cited 
above), and both are permitted to observe, but neither has 
been shown to have training in medical matters so as to 
render such a medical opinion.  In each instance, the 
evidence is not equivocal and a reasonable doubt is not 
raised.


ORDER

Service connection for residuals of a head injury with memory 
loss, a neck disorder, a left wrist disorder, a left ankle 
disorder, an anxiety disorder, a chest disorder, a seizure 
disorder or residuals of a gunshot wound to the left arm, 
status post-humerus fracture, postoperative, claimed as a 
left arm and shoulder disorder is denied.



REMAND

The veteran has asserted that he should be granted a 
permanent and total disability rating for pension purposes on 
the basis that he is unable, due to multiple disabilities, to 
follow a substantially gainful occupation.  38 U.S.C.A. § 
1502(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b) (2), 
4.15, 4.17 (2007). 

When he initially filed his application for pension benefits, 
the veteran reported that he had completed the 12th grade, 
and had last worked in April 2001 as a customer service 
representative for an airline.

The veteran's prison medical records as now in the file 
reflect that he is apparently hindered by a variety of 
disabilities, although their exact nature and precise extent 
is not clear.  It is also unclear whether the veteran does or 
does not now remain incarcerated.  In any event, a 
comprehensive physical examination has not been undertaken to 
determine whether he is able to work, in the context of non-
service-connected disability pension benefits.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

    Any data the veteran may have with regard to 
employment he has had, reasons for termination, 
if any, and information which might show how 
his disabilities affect his ability to work, 
should be submitted; and VA should assist as 
feasible in obtaining such information.

2.  The RO should confirm whether the veteran 
remains incarcerated, and then schedule him to 
undergo a VA general medical examination to 
determine the impact of any and all identified 
chronic disabilities on his ability to obtain 
and/or maintain employment.  (If he is still 
incarcerated, arrangements should be undertaken 
to have him examined in the facility, if 
possible.  Efforts in that regard should be 
annotated to the file.)  

Upon reviewing the claims file, the examiner 
should diagnose any present disorders and 
detail the severity of current disabilities.  
The examiner should address the effect each 
disability has on the veteran's capacity for 
employment.  The examiner should also provide 
an opinion as to whether the veteran has any 
impairment of mind or body that is sufficient 
to render it impossible to follow a 
substantially gainful occupation, and if such 
impairment exists, the examiner must address 
whether it is reasonably certain to continue 
throughout the life of the veteran.  A complete 
rationale for the opinions expressed must be 
provided.

3.  Then, the RO should readjudicate the 
veteran's pension claim and, if the benefit 
remains denied, the veteran and his 
representative should be provided an SSOC and 
given an appropriate opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further consideration, if otherwise 
in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


